DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, US 2009/0106919 in view of Shelley, WO 2008/023150, Fredrickson, US 5,799,996, and O’Donnell, US 5,333,345.
	Montgomery discloses the claimed invention including a locking tool extension apparatus comprising a painting tool assembly comprising a plurality of painting tools including a paint brush (several embodiments: 20, 40, 60, 80, or 100) and a paint scraper (120), each of the painting tools having a tool handle (26, 46, 66, 86, or 106 for paint brush, 126 for paint scraper), the tool handle having a threaded female handle aperture (30, 50, 70, 90, or 110 for paint brush, 130 for scraper), an extension pole (E), the extension pole having a threaded male pole end (M) coupled to a pole top side (Figures 1, 3, 5). Regarding claim 3, the extension pole has a handgrip coupled around a handle end (unlabeled, Figures 1, 3, 5). 
	Montgomery discloses that extensions are also useful with a paint roller (paragraph 0004), but does not include one it is assembly. Also, Montgomery mentions in paragraph 0033 that a user may want to extend the length further than the extension E, however fails to disclose a locking tool extension apparatus. Montgomery also does not disclose a spring lock washer.
	Shelley teaches a roller cleaning tool including a paint roller (117, 150) having a tool handle (103), the tool handle having a threaded female handle aperture (unlabeled, receives threaded portion 111, Figure 4B), an extension pole (105), the extension pole having a threaded male pole end (111) coupled to a pole top side (Figure 4B).
	Fredrickson teaches a hand tool assembly including various tools (Figures 2-12), the tools each have tool handles having threaded female handle apertures (104, 114, 124, 134, 144, 154, 164, 174, 194, 204, 214), an extension pole (42), the extension pole having a threaded male pole end (44) coupled to a pole top side (Figure 1), and a locking tool extension apparatus comprising a sleeve body (22 or 32), the sleeve body having a sleeve top side, a sleeve sidewall, and a sleeve bottom side (Figures 1 or 13-15), the sleeve bottom side having a threaded female receiving aperture selectively receiving the threaded male pole end of the extension pole (26 or 36, Figure 1), a threaded male extension end coupled to the sleeve body (24 or 34), the male extension being centrally coupled to the sleeve top side (Figures 1 or 13-15), the male extension end being selectively engageable with the threaded female handle aperture of the tool handle (Column 3 Lines 56-63, and each embodiment is explained in detail in Columns 3-6; see Figures). Fredrickson teaches this extension apparatus so that a user is able to selectively provide an extension at a specific desired length depending on the amount of extension needed to complete a particular task (Column 2 Line 61 to Column 3 Line 5).
	O’Donnell teaches the use of a spring lock washer (60) coupled to a sleeve body (30), the spring lock washer being coupled to the sleeve top side around a male extension (50, Figure 5), the spring lock washer preventing a tool handle from unintentionally loosening on the male extension end (Figure 5; see also definition of spring lock washers from https://www.boltscience.com/pages/helicalspringwashers.htm that discusses how they are used to prevent loosening between threaded fasteners).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension apparatus and painting tool assembly of Montgomery by further including a paint roller tool to the group of tools, as taught by Shelley, as a tool used in painting applications also requiring an extension pole for reach, and further it would have been obvious to modify the assembly of Montgomery by including a tool extension apparatus, as taught by Frederickson, so that a user can increase or modify the length of extension as needed to accomplish a particular task, and even further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking tool extension apparatus of Montgomery, Shelley, and Frederickson to include a spring lock washer coupled to the sleeve body and male extension end, as taught by O’Donnell, so that the threaded connections do not become loose after using the apparatus.
2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredrickson, US 5,799,996 in view of O’Donnell, US 5,333,345.
	Fredrickson discloses a tool extension apparatus comprising a sleeve body (22), the sleeve body having a sleeve top side (top side of 22), a sleeve sidewall (sidewall of 22), and a sleeve bottom side (bottom side of 22, Figures 1 or 13-15), the sleeve bottom side having a threaded female receiving aperture (26) selectively receiving a threaded male pole end of the extension pole (male pole end is 34, Figure 1), a threaded male extension end coupled to the sleeve body (24), the male extension being centrally coupled to the sleeve top side (Figures 1 or 13-15), the male extension end being selectively engageable with a threaded female handle aperture of the tool handle (Column 3 Lines 56-63, and each embodiment is explained in detail in Columns 3-6; see Figures). Fredrickson teaches this extension apparatus so that a user is able to selectively provide an extension at a specific desired length depending on the amount of extension needed to complete a particular task (Column 2 Line 61 to Column 3 Line 5). Frederickson does not disclose a first spring lock washer coupled to the sleeve body.
	O’Donnell teaches the use of a spring lock washer (60) coupled to a sleeve body (30), the spring lock washer being coupled to the sleeve top side around a male extension (50, Figure 5), the spring lock washer preventing a tool handle from unintentionally loosening on the male extension end (Figure 5; see also definition of spring lock washers from https://www.boltscience.com/pages/helicalspringwashers.htm that discusses how they are used to prevent loosening between threaded fasteners).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking tool extension apparatus of Frederickson to include a spring lock washer coupled to the sleeve body and male extension end, as taught by O’Donnell, so that the threaded connections do not become loose after using the apparatus.
3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, US 2009/0106919, Shelley, WO 2008/023150, Fredrickson, US 5,799,996, and O’Donnell, US 5,333,345.
	Montgomery, Shelley, Fredrickson, and O’Donnell disclose all elements previously discussed above, however fail to recite a second spring lock washer coupled to the extension pole at the pole top side around the male pole end. As taught by O’Donnell, the spring lock washer is used to secure threaded connectors to prevent inadvertent loosening (as shown in the embodiment of Figure 5; see also definition of spring lock washers from https://www.boltscience.com/pages/helicalspringwashers.htm that discusses how they are used to prevent loosening between threaded fasteners).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Montgomery, Shelley, Fredrickson, and O’Donnell to include a second spring lock washer so that another threaded connection, that one coupling the extension pole at the top pole side around the male pole end so that the threaded connection does not become loose.
4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, US 2009/0106919, Shelley, WO 2008/023150, Fredrickson, US 5,799,996, and O’Donnell, US 5,333,345.
	Montgomery, Shelley, Fredrickson, and O’Donnell disclose all elements previously discussed above. In Montgomery, the tool handle of each of the painting tools does not have a bulged portion. However, the handle of the paint roller painting tool of Shelley is bulged (Figure 4B) and teaches that handles having a bulged portion is desirable for grip comfort (see page 4 line 22 to page 5 line 4 and page 13 lines 11-20).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool handles of the brush and paint scraper apparatus of Montgomery, Shelley, Frederickson, and O’Donnell to have a bulged portion, as additionally taught by Shelley, so that the tool handles are comfortable for the user to grasp in their hand.
5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, US 2009/0106919, Shelley, WO 2008/023150, Fredrickson, US 5,799,996, and O’Donnell, US 5,333,345 as applied to claim 1 in view of Kinskey et al., US 7,818,843.
	Montgomery, Shelley, Fredrickson, and O’Donnell disclose all elements previously discussed above, however the assembly does not include a plurality of screw plugs.
	Kinskey et al. teach a tool assembly where each of the tools has a tool handle (105, 205, Figure 3) with a threaded female aperture (109, 111, 116, 118, Figure 3) and screw plugs (120, 121, Figures 1-3) to close the tool handle aperture when an extension handle (400) is not attached (Figure 2; see also Column 7 Lines 25-45).	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Montgomery, Shelley, Frederickson, and O’Donnell to additionally include a plurality of screw plugs, as taught by Kinskey et al., to be received within the tool handle aperture of each of the paint brush, paint roller, and paint scraper in order to close the open threaded female aperture.
6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery, US 2009/0106919 in view of Shelley, WO 2008/023150, Fredrickson, US 5,799,996, O’Donnell, US 5,333,345, and Kinskey et al., US 7,818,843.
	Montgomery discloses the claimed invention including a locking tool extension apparatus comprising a painting tool assembly comprising a plurality of painting tools including a paint brush (20, 40, 60, 80, or 100) and a paint scraper (120), each of the painting tools having a tool handle (26, 46, 66, 86, or 106 for paint brush, 126 for paint scraper), the tool handle having a threaded female handle aperture (30, 50, 70, 90, or 110 for paint brush, 130 for scraper), an extension pole (E), the extension pole having a threaded male pole end (M) coupled to a pole top side (Figures 1, 3, 5). Regarding claim 3, the extension pole has a handgrip coupled around a handle end (unlabeled, Figures 1, 3, 5). 
	Montgomery discloses that extensions are also useful with a paint roller (paragraph 0004), but does not include one it is assembly. Also, Montgomery mentions in paragraph 0033 that a user may want to extend the length further than the extension E, however fails to disclose a locking tool extension apparatus.  Montgomery also does not disclose first or second spring lock washers, that each of the tool handles have a bulged portion, or a plurality of screw plugs.
	Shelley teaches a roller cleaning tool including a paint roller (117, 150) having a tool handle (103), the tool handle having a threaded female handle aperture (unlabeled, receives threaded portion 111, Figure 4B), an extension pole (105), the extension pole having a threaded male pole end (111) coupled to a pole top side (Figure 4B). The handle of the paint roller painting tool is bulged (Figure 4B) and teaches that handles having a bulged portion is desirable for grip comfort (see page 4 line 22 to page 5 line 4 and page 13 lines 11-20).
	Fredrickson teaches a hand tool assembly including various tools (Figures 2-12), the tools each have tool handles having threaded female handle apertures (104, 114, 124, 134, 144, 154, 164, 174, 194, 204, 214), an extension pole (42), the extension pole having a threaded male pole end (44) coupled to a pole top side (Figure 1), and a locking tool extension apparatus comprising a sleeve body (22 or 32), the sleeve body having a sleeve top side, a sleeve sidewall, and a sleeve bottom side (Figures 1 or 13-15), the sleeve bottom side having a threaded female receiving aperture selectively receiving the threaded male pole end of the extension pole (26 or 36, Figure 1), a threaded male extension end coupled to the sleeve body (24 or 34), the male extension being centrally coupled to the sleeve top side (Figures 1 or 13-15), the male extension end being selectively engageable with the threaded female handle aperture of the tool handle (Column 3 Lines 56-63, and each embodiment is explained in detail in Columns 3-6; see Figures). Fredrickson teaches this extension apparatus so that a user is able to selectively provide an extension at a specific desired length depending on the amount of extension needed to complete a particular task (Column 2 Line 61 to Column 3 Line 5).
	O’Donnell teaches the use of a spring lock washer (60) coupled to a sleeve body (30), the spring lock washer being coupled to the sleeve top side around a male extension (50, Figure 5), the spring lock washer preventing a tool handle from unintentionally loosening on the male extension end (Figure 5; see also definition of spring lock washers from https://www.boltscience.com/pages/helicalspringwashers.htm that discusses how they are used to prevent loosening between threaded fasteners). O’Donnell fails to recite a second spring lock washer.
	Kinskey et al. teach a tool assembly where each of the tools has a tool handle (105, 205, Figure 3) with a threaded female aperture (109, 111, 116, 118, Figure 3) and screw plugs (120, 121, Figures 1-3) to close the tool handle aperture when an extension handle (400) is not attached (Figure 2; see also Column 7 Lines 25-45).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension apparatus and painting tool assembly of Montgomery by further including a paint roller tool to the group of tools, as taught by Shelley, as a tool used in painting applications also requiring an extension pole for reach and also it would have been obvious to modify all of the tool handles of Montgomery to have a bulged portion, as additionally taught by Shelley, so that the tool handles are comfortable for the user to grasp in their hand, and further it would have been obvious to modify the assembly of Montgomery by including a tool extension apparatus, as taught by Frederickson, so that a user can increase or modify the length of extension as needed to accomplish a particular task, and even further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking tool extension apparatus of Montgomery, Shelley, and Frederickson to include a first spring lock washer coupled to the sleeve body and male extension end and a second spring lock washer so that another threaded connection, as taught by O’Donnell, so that all of the threaded connections do not become loose after using the apparatus, and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Montgomery, Shelley, Frederickson, and O’Donnell to additionally include a plurality of screw plugs, as taught by Kinskey et al., to be received within the tool handle aperture of each of the paint brush, paint roller, and paint scraper in order to close the open threaded female aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




lcg